Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follows: 
	Claims 9 and 11-13 have been cancelled.
	Claims 8, 10, and 14-18 have been rejoined for allowance.

	In claim 14 after “The method of claim”, “12” has been deleted and --8-- has been inserted, therefor.
	

3.	The following is an examiner’s statement of reasons for allowance: the claimed isolated polyclonal antibodies are recited to define that they are obtained by 1) immunizing goats with purified recombinant human full-length Pro-BNP of SEQ ID NO. 1; and 2) affinity purifying from the goat serum from the immunized goats against the peptide consisting of amino acids 26-51 of SEQ ID NO. 1 (Figure 1), so as to be in line with the Written Description requirement set forth in MPEP 2163.  With respect to prior . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



February 12, 2021